In this case, there were mutual debts, between the parties, and the Jury, on the final trial, found a verdict, confirming the judgment of the Court, which was for the sum of three dollars and twenty-eight cents, in favor of the defendant; and they further found, that said defendant should pay the cost of the appeal. This is one of the grounds of error, assigned. It is a rule, in the trial of cases in Equity, that the jury may find the cost, against either party; but I know of no such rule, at common Law. There the cost must follow the finding. I am of opinion, therefore, that there was error, in the Jury’s finding a verdict in favor of the defendant,, and, at the same time, finding the cost against him.
It is, therefore, ordered, that the Certiorari be sustained, and a new trial ordered.